Citation Nr: 0033820	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated 20 percent disabling.

2.  Entitlement to service connection for a chronic back 
disorder, secondary to a service-connected right knee 
disorder.

3.  Entitlement to service connection for depression, 
secondary to a service-connected right knee disorder.

4.  Entitlement to service connection for otitis media and 
hearing loss.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to a total disability rating based upon 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from January 4, 1982, 
to March 30, 1982, and recognized active duty for training 
from July 14, 1990, to July 28, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 1993 the RO granted entitlement to service 
connection for a right knee disorder.  A 10 percent 
disability rating was assigned effective from 
September 18, 1992.  Subsequently, the veteran perfected a 
timely appeal as to the issue of entitlement to an increased 
rating.

In April 1994 the RO denied entitlement to an increased 
rating for a right knee disorder and denied entitlement to 
service connection for right ear otitis media and a right eye 
disorder.  In May 1994 the RO received the veteran's notice 
of disagreement as to the right eye and ear disorders and a 
statement of the case was issued in June 1995.  However, the 
veteran did not perfect her appeal as to these matters.

A June 1995 rating decision denied entitlement to an 
increased rating for a right knee disorder, denied 
entitlement to service connection for a right ear disorder to 
include otitis media, hearing loss, and perforated tympanic 
membrane, and denied entitlement to service connection for 
depression and a back disorder as secondary to a service-
connected right knee disorder.

In January 1996 the RO granted entitlement to an increased 20 
percent disability rating for a right knee disorder, 
effective from September 18, 1992, denied entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and denied entitlement to service connection for a back 
disorder, a hip disorder, a right ankle disorder, and an 
adjustment disorder as secondary to a service-connected right 
knee disorder.  

At a personal hearing in July 1996 the veteran presented 
evidence as to the issues of entitlement to an increased 
rating for a right knee disorder, entitlement to service 
connection for otitis media, hearing loss, and tinnitus, and 
entitlement to service connection for depression and a back 
disorder as secondary to a service-connected right knee 
disorder.

An August 1996 hearing officer's decision denied entitlement 
to service connection for otitis media, hearing loss and 
tinnitus, and denied entitlement to service connection for a 
back disorder and a chronic nervous disorder as secondary to 
a service-connected right knee disorder.  Subsequently, the 
veteran submitted a notice of disagreement from the hearing 
officer's decision.

In November 1998 the RO denied entitlement to service 
connection for PTSD.  

In December 1998 the RO issued a statement of the case as to 
the issues of entitlement to service connection for otitis 
media, hearing loss and tinnitus, and entitlement to service 
connection for a back disorder and a chronic nervous disorder 
as secondary to a service-connected right knee disorder.  The 
veteran perfected her appeal as to these matters by 
correspondence dated in December 1998.

In January 1999 the RO denied entitlement to service 
connection for PTSD.  The veteran submitted a notice of 
disagreement from this decision but did not perfect the 
appeal subsequent to an October 1999 statement of the case.

In November 1999 the RO denied entitlement to a total 
disability rating based upon individual unemployability.  In 
March 2000 the RO issued a statement of the case and the 
veteran perfected an appeal as to this matter.

In October 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes that veteran raised the issue of entitlement 
to separate ratings for her right knee impairment and for 
limitation of motion due to arthritis at the October 2000 
personal hearing.  The Board finds this matter is 
inextricably intertwined with the issue of entitlement to an 
increased rating for a right knee disorder and must be 
remanded for appropriate action.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the veteran testified in October 2000 that she 
was receiving Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits.  The Court 
has held that where there is actual notice of medical 
evidence associated with a SSA disability claim VA has a duty 
to acquire a copy of that decision and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).

As noted above the Board also finds the issue of entitlement 
to separate rating for a right knee disorder is inextricably 
intertwined with the increased rating matter on appeal; 
therefore, the matter must be remanded for appropriate 
action.  See Harris, 1 Vet. App. 180.

The fulfillment of the statutory duty to assist includes 
providing an additional VA examination by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of her right 
knee disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  

The examination report must address the 
following matters:
(a)  Range of motion study of the right 
knee, including flexion and extension 
testing, expressed in numerical values.
(b)  An opinion as to whether or not, and 
to what degree, any limitation of motion 
is due to pain. 
(c)  Assess and discuss the existence and 
severity of any functional loss due to 
pain on motion, weakness, instability, 
fatigability, incoordination, or other 
limitation.
(d)  Identify any objective evidence of 
recurrent subluxation or lateral 
instability of the knee.  In addition, 
the examiner should render an opinion 
whether the service-connected disability 
alone prevent employment.  A complete 
rationale for the opinions given should 
be provided.

4.  The RO must consider the veteran's 
claim for entitlement to separate ratings 
for her service-connected right knee 
disability with specific reference to the 
VA General Counsel's precedent opinion as 
to the possibility of multiple ratings 
under Diagnostic Code 5003 and Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect her claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



